Citation Nr: 1037130	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-08 121	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to higher ratings for a left knee disability - 
10 percent for instability and another 10 percent for 
degenerative arthritis.

3.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for recurrent ear 
infections.

6.  Entitlement to service connection for a right ankle 
disability, including as secondary to the service-connected left 
knee disability.

7.  Entitlement to service connection for hypertension, including 
as secondary to service-connected Type II Diabetes Mellitus.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 
1969 to March 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) 
originated from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which confirmed and continued the 0 percent 
(i.e., noncompensable) rating then assigned for the Veteran's 
left knee disability and denied additional claims for service 
connection for hearing loss, tinnitus, recurrent ear infections, 
hypertension and a right ankle disability.

A more recent March 2008 RO decision, during the pendency of the 
appeal, increased the rating for the instability component of the 
left knee disability from 0 to 10 percent - retroactively 
effective from December 9, 2005, the date of receipt of this 
claim.

An even more recent July 2008 RO decision also assigned a 
separate 10 percent rating for the degenerative arthritis 
component of the left knee disability, also retroactively 
effective from December 9, 2005, the date of receipt of this 
claim.  


The Veteran continued to appeal, requesting even higher ratings.  
AB v. Brown, 6 Vet. App. 35, 38 (1993)(absent a waiver, a 
claimant seeking a disability rating greater than assigned 
generally will be presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in controversy 
where less than the maximum available benefits are awarded).  

That July 2008 RO decision also, in part, granted service 
connection for PTSD and assigned an initial 30 percent rating, 
also retroactively effective from the date of receipt of the 
claim on December 9, 2005.  The Veteran responded by appealing 
for a higher initial rating for this condition.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

A still more recent October 2008 RO decision denied a TDIU.  
Since this claim is at least partly predicated on the service-
connected disabilities for which the Veteran is requesting higher 
ratings in this appeal, this claim for a TDIU is a derivative of 
these other increased-rating claims.  See Rice v. Shinseki, 22 
Vet App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 
(2001).

Because, however, the claim for a higher rating for the PTSD 
requires further development, the Board is remanding this claim, 
and the derivative TDIU claim, to the RO.  Whereas the Board is 
going ahead and deciding all of the remaining claims.  VA's 
Office of General Counsel has indicated that remanding the 
derivative TDIU claim does not preclude the Board from going 
ahead and deciding even the claim for a higher rating for the 
disability that formed the basis of the TDIU claim.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 
(July 6, 2001).  And here, as mentioned, the Board is only 
remanding one of the two claims that are for higher ratings for 
already established service-connected disabilities, so deciding 
the other.




FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by mild 
medial collateral ligament instability, X-ray evidence of 
degenerative arthritis, and complaints of pain but with 
significant range of motion that exceeds even the limitation 
required for a noncompensable (0percent) rating under the 
applicable criteria.

2.  The Veteran's sensorineural hearing loss, tinnitus, 
hypertension, and right ankle disability were diagnosed many 
years after his discharge from service and have not been linked 
by competent and credible evidence to his service, including, as 
specifically concerns his hypertension and right ankle 
disability, by way of a service-connected disability.

3.  The Veteran does not have a currently diagnosed disability 
involving recurrent ear infections. 


CONCLUSIONS OF LAW

1.  The criteria are not met for ratings higher than 10 percent 
for either the left knee instability or degenerative arthritis.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).

2.  Sensorineural hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

3.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  A disability characterized by recurrent ear infections was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).

5.  A right ankle disability was not incurred in or aggravated by 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).

6.  Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and is not 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).



These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court 


may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless be 
examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 
2006, June 2006, August 2006, May 2008, August 2008, and December 
2008.  The letters, especially in combination, informed him of 
the evidence required to substantiate his claims, both to the 
extent they are for service connection and, as well, for higher 
ratings for disabilities for which service connection already has 
been established.  The letters also apprised him of his and VA's 
respective responsibilities in obtaining supporting evidence.  As 
well, the more recent August 2006, May 2008, August 2008, and 
December 2008 letters complied with Dingess by also apprising him 
of the downstream disability rating and effective date elements 
of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical and other records that he identified.  He was 
also examined for VA compensation purposes in November 2006, June 
2008, and August 2009.  These examination reports and the other 
evidence in the file, as it pertains to the status of his left 
knee disability, contain the information needed to assess the 
severity of this disability, which is the determinative issue 
concerning this claim.  So additional examination is not needed  
38 C.F.R. §§ 3.327, 4.2.  See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

And as regarding the several remaining claims for service 
connection, VA also afforded the Veteran medical examinations in 
November 2006 to determine whether he has these claimed 
conditions and, if so, whether they are attributable to his 
military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Hence, no further notice or assistance is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings for the Left Knee Disability

A.	Schedular Rating

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, see 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Board nonetheless must consider whether to 
"stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings demonstrating distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings, the assignment of a staged 
rating would be necessary.  The relevant temporal focus in making 
this determination is from one year before the claim for a higher 
rating was filed - so, here, since December 2004 - until VA 
makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.

As already alluded to, the Veteran's left knee disability has 
been partly rated under Diagnostic Codes 5003-5010 for 
degenerative arthritis, which in turn indicate to rate the 
disability based on the extent there is limitation of motion 
(which is determined by DC 5260 for knee and leg flexion and DC 
5261 for extension).

Also according to DC 5003, when the limitation of motion of the 
specific joint or joints involved is noncompensable (i.e., 0 
percent) under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  


Moreover, under Diagnostic Code 5003, in the absence of 
limitation of motion, a 10 percent rating is warranted where 
there is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  A higher 20 percent rating 
requires X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional incapacitating 
exacerbations.  For purposes of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under DC 5260, a 0 percent rating is warranted if the knee has 
flexion limited to 60 degrees; 10 percent rating is warranted if 
the knee has flexion limited to 45 degrees; a 20 percent rating 
is warranted if the knee has flexion limited to 30 degrees; and a 
30 percent rating is warranted if the knee has flexion limited to 
15 degrees.

Under DC 5261, a 0 percent rating is warranted if extension of 
the knee is limited to 5 degrees; a 10 percent rating is 
warranted if extension of the knee is limited to 10 degrees; a 20 
percent rating is warranted if extension of the knee is limited 
to 15 degrees; a 30 percent rating is warranted if extension of 
the knee is limited to 20 degrees, a 40 percent rating is 
warranted if extension of the knee is limited to 30 degrees 
warrants; and a 50 percent rating is warranted if extension of 
the knee is limited to 45 degrees.  

For VA compensation purposes, normal range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71a, Plate II (2009).  

The Veteran's left knee disability also is partly rated on the 
basis of instability, under DC 5257.  This code indicates a 10 
percent rating is warranted if there is recurrent subluxation or 
lateral instability resulting in slight knee disability; 
a 20 percent rating is warranted if there is recurrent 
subluxation or lateral instability resulting in moderate knee 
disability; and 30 percent rating is warranted if there is 
recurrent subluxation or lateral instability resulting in severe 
knee disability.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257, respectively, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion need 
not be compensable under DCs 5260 or 5261, but it must at least 
meet the criteria for a zero percent rating or there must be 
objective evidence of painful motion because, read together, DC 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is deemed 
to be limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  See also 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007), 
VA's General Counsel held that separate ratings may be assigned, 
as well, for limitation of flexion and extension of the same 
knee.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's left knee disability does not warrant 
ratings higher than 10 percent for the instability and 
degenerative arthritis.  The evidence supporting this conclusion 
is three VA examinations - the initial one in November 2006 and 
the more recent ones in June 2008 and August 2009.  The Board 
finds the report of R.D., D.C., to be incredible, so less 
probative.  Cf. Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating VA adjudicators are not required to consider the 
patently incredible to be credible).

At the November 2006 VA examination, the Veteran complained of 
swelling, popping, clicking and instability of his left knee, 
which he said increased with standing or walking.  The examiner 
noted the Veteran used a cane and had a mildly antalgic gait.  
The examiner found range of motion of the Veteran's left knee to 
110 degrees of flexion and 0 degrees of extension.  The examiner 
noted mild tenderness to palpation over the mediolateral joint 
line and some medial collateral laxity, but no anterior cruciate 
laxity.  The Lachman's, anterior drawer, and McMurray's tests 
were all negative.  There was no interarticular effusion.  There 
was moderate patellofemoral crepitus on full extension and 
positive patella grind.  X-rays of the left knee showed moderate 
tricompartmental osteoarthritis.  The examiner indicated the 
Veteran's left knee disability was the effects of the normal 
aging process and not due to the trauma he had sustained in 
service.

The Veteran submitted a May 2008 chiropractic report from R.D., 
D.C.  But the study of chiropractics involves the vertebral 
column and, therefore, does not qualify R.D. as an expert or 
necessarily competent medical authority on the evaluation of knee 
disabilities.  See Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  See also 
Black v. Brown, 10 Vet. App. 279 (1997) (indicating an opinion 
may be reduced in probative value, even where the statement comes 
from someone with medical training, if the medical issue requires 
special knowledge).  No further information has been submitted 
qualifying R.D. as a medical expert or competent authority on 
evaluating knee disabilities.  His findings were flexion of the 
left knee to 90 degrees, extension to 20 degrees, and positive 
McMurray's, anterior-posterior drawer sign, varus and valgus 
stress tests.  As a positive anterior drawer sign means the knee 
extends past the neutral 0-degree position, and the 20 degrees of 
extension means the knee stops short of the neutral 0 position by 
20 degrees, these results are grossly inconsistent.  
Additionally, each one of these positive tests - McMurray's 
(torn meniscus), anterior-posterior drawer sign (ACL or PCL 
tear), varus and valgus stress tests (MCL or LCL tear) suggests 
instability of different ligaments.  So, purportedly, all four 
ligaments and the meniscus are torn or damaged.



The June 2008 VA examination found the Veteran could ambulate - 
albeit with a cane and limping favoring his left leg.  The 
examiner found range of motion from 110 degrees of flexion to 0 
degrees of extension with pain starting at 90 degrees of flexion.  
The examiner noted about a 10 degree loss of flexion on 
repetitive use due to pain.  The examiner noted just mild 
medial/lateral laxity.  The examiner noted crepitus, effusion, 
tenderness, and painful movement.  The X-rays showed severe 
degenerative changes.  The examiner noted severe degenerative 
arthritis and just mild instability.  The examiner noted that the 
functional impairment of the Veteran's left knee disability was 
decreased mobility, difficulty lifting and carrying objects, and 
decreased strength in the lower extremity.

At the August 2009 VA examination, the Veteran continued to use a 
cane for ambulation and had a knee brace.  The examiner found the 
Veteran's left knee had range of motion from 0 degrees of 
extension to 120 degrees of flexion.  The examiner noted pain for 
the last 20 degrees of flexion, but no additional loss of motion 
on repetitive use due to pain, fatigue, weakness, or 
incoordination.  The examiner noted crepitus, tenderness, and 
guarding of movement, but no instability.  The X-rays confirmed 
there was severe degenerative arthritis.  

As concerns this arthritis, although described as severe and 
tricompartmental, it does not warrant the higher 20 percent 
rating under DC 5260 or 5261 (the codes the rater is referred to 
from DCs 5003-5010) because the Veteran does not have compensable 
loss of flexion or extension, even considering his pain.  He had 
full extension, i.e., to 0 degrees, at all VA examinations to 
date, so he does not warrant even the minimum 0 percent rating 
under DC 5261 because his extension would have to be limited to 
at least 5 degrees.  Indeed, for the minimum compensable rating 
of 10 percent under this code, his extension must be limited to 
10 degrees, and for an even higher 20 percent rating, it must be 
limited to 15 degrees, clearly, though, it is not.  This also, in 
turn, means he cannot receive a separate rating for limited 
extension under VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 
59990 (2007), because he has full extension.



The Veteran admittedly has had some confirmed loss of flexion, 
but even factoring in his complaints of pain and an additional 
10-20 degrees resultant less motion in this direction on 
repetitive use, his range of motion still far exceeds the 60-
degrees' limitation needed for even the minimum 0 percent rating 
under DC 5260, much less the 45 degrees' limitation he needs for 
the minimum compensable rating of 10 percent (although he already 
has a rating at this higher level) or the even greater 30 
degrees' limitation required for an even higher 20 percent 
rating.  During his November 2006 VA examination, his flexion was 
to 110 degrees so, clearly, well beyond these lesser required 
ranges.  And the results of his more recent VA examinations also 
do not evidence the required limitation of flexion needed for a 
rating higher than 10 percent.  Specifically, during his June 
2008 VA examination, he again had flexion to 110 degrees, and 
even subtracting out the additional 
10-degree limitation caused by his pain still results in "net" 
flexion to 100 degrees, so still far greater than the required 60 
degrees' limitation.  Similarly, during his most recent August 
2009 VA examination, his flexion was to 120 degrees, with pain 
during the last 20 degrees.  So subtracting out this additional 
20 degrees' limitation results in "net" flexion again to 100 
degrees, so again far greater than the required 60 degrees' 
limitation required of DC 5260 for even the minimum 0 percent 
rating.  Hence, as he had X-ray evidence of degenerative 
arthritis and complaints of pain, but range of motion far in 
excess of even that required for the minimum 0 percent rating, 
his disability only warrants the minimum compensable rating of 10 
percent under DC 5003 (which is the rating he has), not an even 
higher 20 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003.

Regarding the additional (separate) rating for instability, the 
most recent August 2009 VA examination found no instability 
whatsoever, whereas the two prior VA examinations in November 
2006 and June 2008 found at most "mild" instability or medial 
collateral laxity, and no anterior cruciate laxity.  
So, according to DC 5257, the Veteran is entitled to at most a 10 
percent rating for this additional resultant disability since it 
is slight, which is the rating he has.




B.	Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must 


determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  38 C.F.R. 3.321(b)(1) 
(related factors include "marked interference with employment" 
and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 10 
percent for instability and 10 percent for degenerative arthritis 
of the Veteran's left knee contemplate the extent and severity of 
his symptoms, referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for consideration of 
an 
extra-schedular evaluation is not required.  In other words, 
there is no evidence his left knee disability has caused marked 
interference with his employment - meaning above and beyond that 
contemplated by these schedular ratings, or required frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See Thun.  The 
evaluation and treatment he has received for this disability has 
been primarily, if not exclusively, on an outpatient basis, not 
as an inpatient, much less frequent inpatient.  Moreover, 
although he claims that he is unemployed - at least partly on 
account of this disability, the employment information provided 
indicates that a dispute with a 
co-worker had more to do with his unemployment than his left knee 
disability.  According to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to refer 
this case for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
See also VAOPGCPREC 6-96 (August 16, 1996).



III.  Service Connection for Hearing Loss, Tinnitus, and 
Recurrent Ear Infections

The Veteran claims that he has hearing loss and tinnitus as a 
result of repeated exposure to excessively loud noise (acoustic 
trauma) while in the military.  For the reasons and bases 
discussed below, however, the Board does not find there is 
sufficient evidence to grant service connection for either of 
these conditions, and that there also is no competent and 
credible evidence of a currently diagnosed disability involving 
recurrent ear infections to warrant grating service connection 
for this other claimed condition, either.  

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In addition, certain chronic diseases, 
including organic disease of the nervous system such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree 
(generally of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a) (2009).

So service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002);

With respect to the first requirement of a current disability, 
before service connection may be granted for hearing loss it must 
be of a particular level of severity.  For the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated 
the threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.  Id., citing Current Medical Diagnosis & Treatment, Stephen 
A. Schroeder, et. al. eds., at 110-11 (1988).

It is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during service, 
although a hearing loss disability by these standards must be 
currently present, and service connection is possible if 
such current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., sufficient hearing loss to the meet the threshold 
requirements of § 3.385), and a medically sound basis upon which 
to attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

Here, the Veteran has sufficient hearing loss to be considered a 
disability for VA compensation purposes - that is to say, 
sufficient hearing loss to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385.  A November 2006 
VA audiological evaluation determined he had a 30-decibel loss in 
the 1000 Hz frequency, 40-decibel loss in the 2000 Hz frequency, 
55-decibel loss in the 3000 Hz frequency, and a 55-decibel loss 
in the 4000 Hz frequency in his right ear.  His speech 
recognition was 96 percent.  For his left ear, he had a 20-
decibel loss in the 1000 Hz frequency, 20- decibel loss in the 
2000 Hz frequency, 55-decibel loss in the 3000 Hz frequency, and 
60-decibel loss in the 4000 Hz frequency.  His speech recognition 
was 100 percent.



So the determinative issue is whether the Veteran's current 
bilateral hearing loss is attributable to his military service - 
and, in particular, to noise exposure of the type alleged.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  

The Veteran's STRs show only a 5-decibel loss at all frequencies 
in both ears upon entry into the service in June 1969, so no pre-
existing hearing loss.  No hearing test was performed during his 
subsequent separation examination in March 1972, but, even so, he 
did not have any complaints regarding his hearing acuity.  
An intervening record, dated in August 1971, indicates he had had 
three ear infections while in Vietnam, but that he was okay now, 
ears benign, tympanic membranes (ear drums) intact, no exudate.  
As his STRs show no complaints, treatment or diagnosis of hearing 
loss or tinnitus, and show that his ear infections resolved 
without complications, these records provide evidence against his 
claims.  See Struck v. Brown, 9 Vet. App. 145 (1996).  Regarding 
the three ear infections in service, this, alone, is insufficient 
reason to conclude this resulted in chronic (meaning permanent) 
residual disability, which his required for service connection - 
especially, as here, given the express indications to the 
contrary.  38 C.F.R. § 3.303(b).

The report of an April 1972 VA examination shortly after service 
(the month after) indicates the Veteran had some bleeding from 
his right ear following extraction of his wisdom teeth, but that 
the relationship between the teeth extractions and hemorrhage was 
not forthcoming.  His ears appeared normal on examination.  
There was no mention of hearing loss, tinnitus, or a recurrence 
of the ear infections he had experienced while in service.

Regarding those ear infections, when, as here, a condition noted 
in service is not shown to have been chronic (again, meaning 
permanent), or this is at least legitimately questionable, then a 
showing of continuity of symptomatology following service is 
required to support the claim.  38 C.F.R. § 3.303(b).  


Moreover, evidence relating the current disorder to service must 
be medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).

There are no indications the Veteran had complaints of hearing 
loss, tinnitus, or recurrent ear infections for many years after 
service, indeed decades, much less had any objectively documented 
pathology or received a pertinent diagnosis.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking." See Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  Because of its inherently 
subjective nature, even a layman such as the Veteran is 
considered competent to report these observable manifestations.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in 
the ears is capable of lay observation").  He is similarly 
competent even as a layman to report having experienced ongoing 
difficulty hearing and recurrent ear infections.  But his lay 
testimony concerning this also must be credible to ultimately 
have probative value.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of its 
obligations to assess the credibility and probative value of the 
other evidence."  See, too, Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, including during 
service and since, even where not corroborated by contemporaneous 
medical evidence).  See, as well, Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. 
App. 303 (2007).


A March 2006 VA treatment record indicates the Veteran reported 
gradual-onset hearing loss and communication difficulties.  He 
complained of constant bilateral tinnitus and outer-ear 
infections since Vietnam.  But his ear canals and tympanic 
membranes were intact, and he had normal middle ear function.  
The examiner diagnosed mild-to-moderate sensorineural hearing 
loss bilaterally.  So the Veteran's post-service medical records 
show he was first diagnosed with hearing loss and first reported 
tinnitus in March 2006, some 34 years after his separation from 
service.  This 34-year lapse between the conclusion of his 
military service and the initial documentation of his symptoms is 
probative evidence against his claims.  See Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  Additionally, he has failed to show continuity of 
symptomatology during the many years since service to otherwise 
support his claim for hearing loss as he reported a gradual onset 
of this condition.  He did report continuous tinnitus and 
recurrent ear infections since service as evidence of continuity 
of symptomatology for those conditions.

During his November 2006 VA audiological evaluation, the Veteran 
reported that he believes he gets ear infections from water in 
his ears and dries his ears out with cotton swabs.  He reported 
noticing "cricket" sounds in his ears since 1971, 
so since service.  The examiner, however, did not diagnose any 
condition involving recurrent ear infections.  Moreover, the 
examiner determined the Veteran's current hearing loss and 
tinnitus were less likely than not related to noise exposure 
in service because he had normal hearing upon leaving service and 
had had significant occupational and recreational noise exposure 
in the intervening 30 years.  Since the examiner based her 
opinion on a thorough review of the record, the Board finds that 
this opinion constitutes compelling evidence against the claim 
for service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical opinion 
may satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered 
the material evidence seemingly supporting the Veteran's 
position).

A July 2009 VA treatment record states the Veteran's audiogram 
indicates no significant change since his 2006 evaluation.  The 
examiner indicated the Veteran's tympanic membranes were visible 
and appeared normal.  The Veteran reported bilateral subjective 
tinnitus.

The Board has considered the Veteran's lay statements regarding 
the history of his claimed conditions.  As mentioned, he is 
competent to testify to his symptoms of difficulty hearing, 
ringing or "cricket" sounds in his ears, and any ear pain or 
drainage he may have had since service.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  But he is not also competent to 
diagnose ear infections or a recurrent, chronic condition based 
on ear infections because he lacks the medical expertise to 
render such a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991).

The Veteran is also competent to testify to his noise exposure 
both in service and since service, however, he lacks the medical 
expertise to attribute his hearing loss or tinnitus to that noise 
exposure in service versus the additional noise exposure since.

Therefore, the evidence in favor of the Veteran's claims for 
service connection for bilateral hearing loss, tinnitus, and 
recurrent ear infections is his own reports of these conditions 
existing since service or developing as a result of noise 
exposure in service.  Whereas the evidence against service 
connection for these conditions is the November 2006 VA 
examiner's opinion, the April 1972 VA examination that noted no 
ear-related pathology, tinnitus or hearing loss, and the more 
than 30 years between the conclusion of the Veteran's service and 
him reporting (complaining about), much less seeking treatment 
for, these conditions.



The Board finds the November 2006 VA opinion more probative than 
the Veteran's opinion on whether in-service noise exposure caused 
his hearing loss and tinnitus because of the VA examiner's 
medical expertise in this particular subject matter area.  
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board is entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).

The Board also finds that the fact that the Veteran did not 
report recurrent ear infections, hearing difficulties or tinnitus 
at the April 1972 VA examination calls into question his 
credibility that he had been experiencing these symptoms since 
1971.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also 
Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the 
credibility of lay evidence can be affected and even impeached by 
inconsistent statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor).  As that examination was rather immediately after his 
discharge from service and for the sole purpose of establishing 
his entitlement to VA compensation and treatment, it stands to 
reason that he would have reported any significant conditions 
that he had been suffering from since service.  

As the Board finds the November 2006 VA examiner's opinion more 
probative than the Veteran's, and questions the credibility of 
the Veteran's reports of continuous symptoms since service based 
on the report of his April 1972 VA examination, the Board finds 
the evidence against the Veteran's claim outweighs the evidence 
in favor of his claims for service connection for hearing loss 
and tinnitus.

As for his claim that he has had recurrent ear infections since 
service, the Veteran has not established that he has a currently 
diagnosed disability underlying or resulting from these purported 
recurrent infections to meet the first requirement of Shedden for 
service connection.  See also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In the absence of proof he has actual 
disability from this alleged condition, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  A "current disability" means a disability 
shown by competent medical evidence to exist.  Chelte v. Brown, 
10 Vet. App. 268 (1997).  See, too, Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  And see McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (further clarifying that this requirement of having a 
current disability is satisfied when the claimant has the 
disability at the time the claim for VA disability compensation 
is filed or during the pendency of that claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).

Here, though, the Veteran's STRs indicate three ear infections 
while in Vietnam, but with no residual disability suggesting 
chronicity of disease or injury in service.  Even though his VA 
treatment records include several reports that he believes he has 
recurrent outer-ear infections, none of these records include a 
relevant diagnosis or any treatment for an active ear infection 
in the five years since he filed his claim.  His audiology 
treatment records and examination all indicate that his ear 
canals and tympanic membranes were intact bilaterally, and that 
he had normal middle ear function bilaterally.  As such, he does 
not have a currently diagnosed disability relating to recurrent 
ear infections.  Without a current diagnosis, his claim cannot be 
granted.  Therefore, his claim for service connection for 
recurrent ear infections is denied based on no diagnosed 
disability.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus and recurrent ear infections.  And as the preponderance 
of the evidence is against his claims, the doctrine of reasonable 
doubt is not for application, and these claims must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.

IV.  Service Connection for a Right Ankle Disability

The Veteran claims that he fell and broke his right ankle as a 
result of his already service-connected left knee disability.  
For the reasons and bases discussed below, however, the Board 
finds that service connection on this claimed secondary basis 
is not warranted.

The Veteran is not alleging, and the medical and other evidence 
does not suggest, that he injured his right ankle while in 
service so as to, in turn, warrant granting service connection 
for disability directly incurred in service.  Regarding this, 
his STRs do not indicate a right ankle injury.  Additionally, his 
VA treatment records indicate his right ankle disability is 
instead related to a fall and resultant fracture in April 2006, 
so many years after service.  Hence, there is no basis to 
establish service connection directly.  See Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, when 
determining whether a Veteran is entitled to service connection, 
all potential theories of entitlement - direct, presumptive, 
and secondary, must be considered).

So this leaves only the possibility of service connecting the 
right ankle disability as secondary to the already service-
connected left knee disability.  Service connection is 
permissible on this secondary basis for disability that is 
proximately due to or the result of a service-connected 
condition.  See 38 C.F.R. § 3.310(a).  This includes situations 
where a service-connected condition has chronically - meaning 
permanently - aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); .

The November 2006 VA examination found effusion and decreased 
range of motion of the right ankle.  The Veteran had pain on both 
passive and active movement.  X-rays showed a healed distal tibia 
fracture.  But the examiner stated that the right ankle 
disability appeared to be a stand-alone entity, neither adjunct 
to nor aggravated by the Veteran's left knee condition.  So this 
VA examiner discredited the notion that there is a cause-and-
effect correlation between the right ankle disability and 
service-connected left knee disability.  See Velez v. West, 11 
Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like in Wallin, that competent medical 
nexus evidence is required to associate a secondary condition 
with a service-connected disability).

In discussing the medical rationale of this unfavorable opinion, 
the VA examiner observed there was inadequate documentation to 
establish that the instability of the Veteran's left knee was the 
source of his slip-and-fall accident.  Indeed, as explained when 
discussing whether the Veteran was entitled to higher ratings for 
his left knee disability, including particularly on account of 
his instability, the Board pointed out the VA examiners, not just 
this one especially, have either indicated there is no 
instability or laxity (August 2009) or, at worst, just relatively 
"mild" instability or laxity (June 2008 and November 2006).  
And since the examiner based his opinion on a thorough review of 
the record, comprehensive evaluation, and tailored it to the 
specific facts of this case, the Board finds this opinion 
constitutes compelling evidence against the claim for secondary 
service connection.  The opinion was not just based on data and 
conclusions, rather, relevant facts specific to the Veteran's 
unique situation and circumstances.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008)

The Veteran submitted a May 2008 chiropractic report from R.D., 
D.C.  Again, though, the study of chiropracty involves the 
vertebral column and does not qualify R.D. as an expert or 
authority on the ankle disabilities and their etiology, 
although this report includes an opinion that the Veteran's left 
knee instability caused the fall that broke his right ankle.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  The Court also more recently indicated in Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008), that review of the 
claims file is not dispositive of the probative value of a 
medical opinion.  Rather, it is the information gathered from 
that review (or lack thereof) that is more determinative.

In this case, the Board is not rejecting R.D.'s opinion based on 
the history given by the Veteran but instead on the fact that 
R.D. has demonstrated no competence in the medical field of 
orthopedics.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).  See, too, Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  See also 
Black v. Brown, 10 Vet. App. 279 (1997) (indicating an opinion 
may be reduced in probative value, even where the statement comes 
from someone with medical training, if the medical issue requires 
special knowledge).  



The Veteran has repeatedly stated that his left knee "gave out" 
and he fell breaking his right ankle.  Although he is competent 
to testify to the circumstances of the fall as he remembers them, 
his lay testimony must be considered in contrast with the 
findings of the November 2006, June 2008, and August 2009 VA 
examiners that he has no or, at most, only mild medial collateral 
instability or laxity in this knee.  Indeed, as mentioned, 
because of the absence of any credible indication of greater 
instability or laxity in this knee, the VA examiner asked to 
comment on this possible cause-and-effect correlation concluded 
unfavorably.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a right ankle disability.  
And as the preponderance of the evidence is against this claim, 
the doctrine of reasonable doubt is not for application, and this 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

V.  Service Connection to Hypertension

The Veteran claims that he has hypertension because of his 
service-connected Type II Diabetes Mellitus.  So this claim also 
is predicated entirely on the notion that his alleged condition 
is secondary to an already service-connected disability, that is, 
proximately due to, the result of, or chronically aggravated by 
it.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Although not the basis of this claim, hypertension also may be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 
10-percent disabling within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
This presumption, however, is rebuttable by probative evidence to 
the contrary.



The minimum compensable disability rating (of 10 percent) for 
hypertension requires diastolic pressure of predominantly 100 or 
more or systolic pressure of predominantly 160 or more; or if a 
claimant has a history of diastolic pressure of predominantly 100 
or more and requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2009).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure that 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 
7101(Note 1) (2009).

The Veteran's VA treatment records indicate he has the necessary 
diagnosis of hypertension, however, this diagnosis preceded his 
diagnosis of diabetes by several years.  It is important to 
understand that the diabetes, since the underlying service-
connected disability, must have caused or aggravated the 
hypertension to warrant secondary service connection, not the 
other way around (vice versa).  The mere fact that the 
hypertension predated the diabetes by several years is, itself, 
an indication the diabetes was not the required precipitating 
factor in the hypertension since it already had existed for quite 
some time.

But even aside from this, the report of the Veteran's May 2005 
Agent Orange Protocol examination indicates he had a diagnosis of 
hypertension and was on medication to control it.  This same 
examination report goes on to indicate that he had impaired 
fasting glucose but did not yet have sufficient symptoms to 
receive a diagnosis of diabetes mellitus.

The November 2006 VA examination also found that the Veteran had 
hypertension controlled by medication and impaired glucose 
tolerance, but not sufficient findings for a diagnosis of 
diabetes mellitus at that point.  He additionally did not have 
any complications of diabetes mellitus such as nephropathy, 
retinopathy, or peripheral neuropathy.

The June 2008 VA examination concludes the Veteran's hypertension 
preceded the diagnosis of diabetes mellitus and was not a 
complication of the diabetes mellitus.  Additionally, the 
examiner opined that there was no objective evidence of 
aggravation of the Veteran's hypertension by his service-
connected diabetes mellitus.

So, again, there is no competent and credible medical nexus 
opinion of record indicating there is any correlation between the 
Veteran's hypertension and his already service-connected diabetes 
mellitus.  See Velez v. West, 11 Vet. App. 148, 158 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like in Wallin, that competent medical nexus evidence is required 
to associate a secondary condition with a service-connected 
disability).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for hypertension.  And as the 
preponderance of the evidence is against this claim, the doctrine 
of reasonable doubt is not for application, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

The claim for ratings higher than 10 percent for the instability 
and degenerative arthritis in the left knee is denied.

As well, the claims for service connection for bilateral hearing 
loss, tinnitus, 
recurrent ear infections, a right ankle disability, and 
hypertension are denied.




REMAND

The Veteran is additionally alleging that his PTSD is more severe 
than 30-percent disabling, so entitled to a higher rating, and 
that he is unemployable on account of the severity of his 
service-connected disabilities - especially in combination, so 
as to in turn also warrant granting a TDIU.  These remaining 
claims must be further developed, however, before being decided.

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes 
conducting a thorough and comprehensive medical examination, 
especially where the available evidence is too old for an 
adequate assessment of the Veteran's current condition.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  

The Court of Veterans Claims has held that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the two.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008);  Stefl 
v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the Board 
can consider and weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a ... claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).



The Veteran's most recent VA examination for his PTSD in 
September 2009 did not include a review of the claims file or his 
relevant medical treatment records for the pertinent history.  
And although this, alone, is not reason enough to consider this 
examination inadequate, the claims file includes reference to an 
incident wherein the Veteran held a co-worker at gunpoint 
(resulting in the Veteran's eventual dismissal from that job), 
and yet, this incident was not discussed in the report of the 
September 2009 VA examination.  In fact, to the contrary, 
this examination report indicates the Veteran has no violent 
manifestations of his psychiatric disorder.  So the Board finds 
that this examination report is not a sufficient assessment of 
the status of his mental health as it possibly relates to his 
PTSD.  Hence, another examination is needed to ascertain the 
severity of this disability.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  

And as concerning the remaining derivative claim for a TDIU, the 
RO summarily denied this claim in October 2008 because the 
Veteran had failed to complete and submit his TDIU application 
(VA Form 21-8940) so the RO could investigate his employment 
history.  Because, however, the Board finds that the most recent 
September 2009 VA examination for PTSD was insufficient for 
rating purposes, see 38 C.F.R. §§ 3.327, 4.2, consideration of 
this derivative TDIU claim also is being temporarily deferred 
pending reexamination.  A medical opinion also is needed 
concerning whether the Veteran in incapable of obtaining and 
maintaining substantially gainful employment on account of his 
service-connected disabilities, so not just his PTSD in 
isolation, but also when considering his left knee disability 
(degenerative arthritis and instability) and Type II Diabetes 
Mellitus.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, Ferraro 
v. Derwinski, 1 Vet. App. 362, 331-32 (1991) and 38 C.F.R. 
§ 4.18.

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993), that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  Indeed, 
according to 38 C.F.R. § 4.1, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  So above and beyond this, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  As the Court further explained in Van Hoose, the mere 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.	Schedule the Veteran for another VA 
examination to reassess the severity of 
his PTSD.  And to fascilitate making this 
determination, the claims file, including 
a complete copy of this remand, must be 
made available to the examiner for review 
of the pertinent medical and other 
history - including, especially, 
regarding the incident at work where the 
Veteran reportedly held a co-worker at 
gunpoint.  To this end, the examiner is 
additionally asked to comment on the 
extent the PTSD affects the Veteran's 
employability - i.e., ability to obtain 
and maintain substantially gainful 
employment, meaning employment that is 
not just marginal, given his level of 
education, prior experience and training, 
etc.


*The Veteran is hereby advised that failure 
to report for this reexamination, without 
good cause, may have adverse consequences on 
his pending claims.  

2.	An opinion is also needed concerning 
whether the Veteran is unemployable 
(incapable of obtaining and maintaining 
substantially gainful employment) 
when additionally considering his other 
service-connected disabilities - namely, 
his left knee disability (instability and 
degenerative arthritis) and Type II 
Diabetes Mellitus.

3.	Then readjudicate these remaining claims 
for a higher rating for the PTSD and a 
TDIU in light of any additional evidence 
obtained.  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a SSOC 
and give them an opportunity to submit 
additional written or other argument in 
response before returning the claims file 
to the Board for further appellate 
consideration of these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


